Citation Nr: 0123007	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  98-20 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code, for periods of enrollment from August 25, 1996 
to December 14, 1996, and from January 19, 1997 to May 17, 
1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran has verified periods of active duty and active 
duty for training between May 1968 and November 1993.  The 
appellant is the veteran's spouse.  Her claim comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 1998 determination of the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO) 
denying the appellant retroactive Chapter 35 benefits for 
enrollment pursued prior to August 3, 1997. 

In October 1999, the Board remanded the appellant's claim to 
the RO for the purpose of affording the appellant due process 
of law.  Specifically, the Board requested the RO to 
readjudicate the appellant's claim pursuant to regulations 
that had been revised during the pendency of the appeal.  See 
64 Fed. Reg. 23,769 (1999).  In its Remand, the Board 
characterized the issue on appeal as whether the appellant is 
entitled to DEA benefits under Chapter 35, Title 38, United 
States Code, for periods of enrollment prior to August 3, 
1997.  

In response to the Board's instructions on Remand, the RO, in 
a supplemental statement of the case issued in January 2000, 
readjudicated the appellant's claim pursuant to the revised 
regulations and determined that the appellant was entitled to 
Chapter 35 benefits prior to August 3, 1997, but not before 
June 23, 1997.  The RO then transferred the veteran's claims 
file to the Board for further appellate review.  In July 
2000, the Board acknowledged the RO's action on Remand, 
recharacterized the issue on appeal as whether the appellant 
is entitled to DEA benefits under Chapter 35, Title 38, 
United States Code, for periods of enrollment from August 25, 
1996 to December 14, 1996, and from January 19, 1997 to May 
17, 1997, and affirmed the RO's denial of this benefit. 

The appellant appealed the Board's July 2000 decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court).  Based 
on a Joint Motion for Remand and For Stay of Further 
Proceedings (joint motion) dated February 2001, the Court 
vacated and remanded the Board's decision for readjudication 
pursuant to the Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, 114 Stat. 1822 (2000).


REMAND

The appellant claims that she is entitled to a payment of DEA 
benefits for periods of enrollment from August 25, 1996 to 
December 14, 1996, and from January 19, 1997 to May 17, 1997.  
Additional development by the RO is necessary before the 
Board can decide this claim.

In a rating decision dated August 1997, the RO found the 
veteran entitled to a permanent and total disability rating, 
effective from November 6, 1995.  This action established the 
appellant's eligibility for Chapter 35 benefits based on her 
status as a spouse of a veteran who has a permanent and total 
disability rating.  See 38 U.S.C.A. § 3501(a)(1)(D) (West 
1991); 38 C.F.R. § 21.3021(a)(3)(i) (2000).  

On June 23, 1998, the RO received the appellant's application 
for Chapter 35 benefits.  This application reflects that the 
appellant planned to enroll in courses in business 
administration at Park College in Fort Bliss, Texas on June 
20, 1998.  On August 3, 1998, the RO received a VA Form 22- 
5495 (Request for Change of Program or Place of Training) 
from the appellant, which indicated that she was attending El 
Paso Community College.  The RO also received a VA Form 22- 
1999-3 (Enrollment Certification) from El Paso Community 
College certifying the appellant's enrollment in courses from 
August 25, 1996 to December 14, 1996, and from January 19, 
1997 to May 17, 1997.  Based on this information, the RO 
notified the appellant by letter dated August 1998 that, 
because they received her enrollment certification on August 
3, 1998, she was not entitled to Chapter 35 benefits for 
enrollment prior to August 3, 1997.  The appellant appealed 
this decision.

During the pendency of the appellant's appeal, certain 
regulations of 38 C.F.R. Part 21 that pertain to claims and 
effective dates for awards of educational assistance benefits 
were changed, effective June 3, 1999.  See 64 Fed. Reg. 
23,769 (1999).  As indicated in the Board's October 1999 
Remand, when a law or regulation changes after a claim has 
been filed, but before the judicial appeal process has been 
completed, the version most favorable to the appellant 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Former and revised regulations governing the payment of 
Chapter 35 DEA benefits prohibit an award for any period 
earlier than one year prior to the date of the receipt of the 
application.  According to the former criteria governing the 
payment of Chapter 35 benefits, the commencing date of an 
award of educational assistance allowance will be the latest 
of the following dates: (1) the date certified by a school or 
establishment under paragraph (b) or (c); (2) the date one 
year prior to the date of receipt of the application or 
enrollment certification, whichever is later; and (3) the 
later of the effective date of the approval of the course, or 
one year before the date VA receives the approval notice.  38 
C.F.R. § 21.4131(a) (1998).

According to the revised criteria, the commencing date of a 
first-time award of educational assistance allowance for an 
individual eligible under Chapter 35 will be the latest of 
the following dates: (i) the beginning date of eligibility; 
(ii) one year before the date of claim; (iii) the date 
certified by a school or establishment under paragraph (b) or 
(c); and (iv) the later of the effective date of the approval 
of the course, or one year before the date VA receives the 
approval notice.  Paragraph (b), which governs school 
certification of courses leading to a standard college 
degree, provides that when a student enrolls in a resident 
course or subject, the commencing date of an award of 
educational assistance will be the first scheduled date of 
classes for the term in which the student is enrolled.  38 
C.F.R. § 21.4131(b), (d) (2000).

In this case, the RO initially denied the appellant 
entitlement to Chapter 35 benefits prior to August 3, 1997 
(one year before the RO received an enrollment certification 
from El Paso Community College), based on the former 
criteria, which required consideration of the receipt date of 
the pertinent enrollment certification.  As previously 
indicated, in a statement of the case issued in January 2000, 
the RO altered its initial decision by denying the appellant 
entitlement to Chapter 35 benefits prior to June 23, 1997 
(one year before the RO received the appellant's 
application), based on the revised criteria, which do not 
require consideration of the receipt date of the pertinent 
enrollment certification. 

The appellant alleges that she should be paid DEA benefits 
retroactively for enrollment between August 1996 and May 
1997, on the basis that the effective date of her eligibility 
for DEA benefits is December 1, 1995.  She asserts that, as a 
result of the VA's delay in determining whether to grant the 
veteran a permanent and total disability evaluation and 
establishing her eligibility for Chapter 35 benefits, she was 
unable to file a claim for Chapter 35 benefits before she had 
enrolled in and completed many courses.  As it was allegedly 
impossible, through no fault of her own, to receive Chapter 
35 benefits earlier, she believes that the RO should grant 
retroactive benefits for enrollment as early as the date her 
eligibility was established.

On November 1, 2000, Congress revised the law governing, in 
pertinent part, effective dates for awards of Chapter 35 
benefits.  See Veterans Benefits and Health Care Improvement 
Act of 2000 (Act), Pub. L. No. 106-419, § 103, 114 Stat. 1822 
(2000).  This Act might be more favorable to the appellant 
because it allows, provided other criteria are met, the RO to 
consider an application for Chapter 35 benefits as having 
been filed on an applicant's eligibility date for Chapter 35 
benefits.  As previously noted, under Karnas, 1 Vet. App. at 
313, where the law changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process is completed, the version of the law most favorable 
to the appellant applies unless Congress provides otherwise.  
In this case, the RO has not yet considered the appellant's 
claim pursuant to the aforementioned Act.  To ensure that the 
appellant is afforded due process of law, the RO should take 
such action on Remand. 

In addition, the RO should comply with all notification and 
assistance requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), which was also passed while the appellant's 
appeal was pending.  The VCAA enhances the VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA and which 
are not final as of that date.  VCAA, Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001).  Further, VA issued regulations to implement the VCAA 
in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  However, the implementing regulations apply only to 
claims for benefits that are governed by Part 3 of Title 38 
of the Code of Federal Regulations.  See 66 Fed. Reg. 45,629 
(Aug. 29, 2001).

This case is REMANDED to the RO for the following 
development:

1.  The RO should review the claims file 
and undertake all development necessary 
to comply with the notification and 
assistance provisions of the VCAA.

2.  Once all development has been 
completed, the RO should readjudicate the 
appellant's claim pursuant to the 
Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106- 
419, § 113, 114 Stat. 1822, 1832 (2000).  
If the RO denies the benefit sought on 
appeal, it should provide the appellant 
and her representative a supplemental 
statement of the case and an opportunity 
to respond thereto before the case is 
returned to the Board for appellate 
review.

The purpose of this remand is to afford the appellant due 
process of the law.  No inference should be drawn regarding 
the final disposition of this claim.  The appellant is not 
required to act while this claim is in Remand status unless 
she is otherwise notified.  She may, however, submit 
additional evidence and/or argument in support of her claim.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




